Spring, J.:
The defendant is trustee of a school district in the town-of Lock-port. In January, 1899, the schoolhouse in this district was broken into by one Joe White and a quantity of 'property stolen therefrom or destroyed. The trustee, probably by authority of the citizens of the district, although his authority is not in question, offered a reward of twenty-five dollars “ for the arrest and conviction of the party or parties ” who perpetrated the crime. The evidence shows that White and the plaintiff lived together and were cronies. White, after breaking into the schoolhouse in the night, returned to the plaintiff’s house bringing with him chalk; flags, window catches and other stuff which, he had taken fr,om the schoolhouse. He also had two chickens,. evidently stolen, which were eaten in tlie household. The plaintiff saw White burn two'of these flags and secrete the other stuff under a board of the floor. White told the plaintiff not to “ say anything about this.” The testimony, therefore, shows that the plaintiff knew that White had stolen this stuff. Later on, after the' reward and with notice of it, he testified that he told the bartender in the saloon of .Mahar & Byrnes that Joe White broke into the schoolhouse;. that Peter Hayes, who was working up the case, was called in from the back room and the plaintiff then voluntarily told him what he had seen, incriminating White. Hayes contradicted the plaintiff and said he was called from the back room and the foP lowing occurred: “ I said, ‘ I want you to come up to the sheriff’s office and make a statement as to what you know about breaking' into this schoolhouse.’ He says, ‘ I don’t know anything about it; I was home in bed the night the schoolhouse was broken into.’ I said, ' From what I hear, either yon or Joe or both of you went into that schoolhouse.’ He said, ‘I didn’t go in there.’ I- said, 'If you don’t come up to the sheriff’s office and tell what yon know about it* *46I will swear out a warrant against you.’ He said that if he told what he knew about it, he would have no place to stay. I said, ‘ I will find you a place to stay, come with me,’ and- we went to the courthouse and called the sheriff oüt, I said, ‘ This man will make a. statement.’ We went into a side room. He said about what lie testified this forenoon.” If his version of the transaction is correct,, the plaintiff did not voluntarily give up the information, with, the expectation of obtaining the reward, but it was extorted from him through fear that he might be arrested himself for complicity with White. ' ‘
There is considerable contrariety in the decisions as to the real basis of the right to a reward. It, however, seems to he settled in this State that it is in .the nature of a contract inuring to the benefit of the person who gives the information.' A few principles out of the conflicting cases I think may be stated,, although there is no Uniformity among them.
1. The information must be given with knowledge of the reward. (Fitch v. Snedaker, 38 N. Y. 248; Howland v. Lounds, 51 id. 604.)
I think the evidence warrants the conclusion that plaintiff' knew of the reward, although that, is a little shadowy, for apparently he could not read.
2. As I have suggested it is a contract obligation.. This being-so,, it must be-the voluntary giving up of the information by the person. If cork-screwed out of him by threats inducing fear of prosecution,. I take it no recovery could be had. That would destroy the contract element. In the early English case of Williams v. Carwardine (4 Barn. & Ald. 621) the question of the .motive was held ■to be unimportant, but the text writers and’American authorities'-do not seem to have followed this doctrine strictly, although I find no case in this State distinctly overruling it.' ■ That case cannot be good law if the liability is contractual, as assent and a. voluntary surrender of the information would be essential.'
3. The authorities hold that the ■ information must be imparted with a view to obtaining the reward. (18 Ency. of Pl. & Pr. 1155 ; Hewitt v. Anderson, 56 Cal. 476.) And in Howland v. Lounds (supra) the court says at page 609 : “ That a party claiming a.r.eward of this character must give some information or do something having §pme reference to the reward offered, is very obvious. The action *47is, in fact, upon contract. Where a contract is proposed to all the world, in the form of a proposition, any party may assent to it- and it is binding, but he cannot assent without knowledge of the proposition.”
In the present case the plaintiff does not claim that there was any talk between him and Hayes to the effect that he expected the reward. The information given by the plaintiff was .undoubtedly valuable, and even essential to secure the conviction of White. The justice, however, on conflicting evidence, or upon inferences properly deducible from the evidence, has decided adversely to the plaintiff. This^ decision implies that lié reached the conclusion that the information was imparted through fear of arrest, or without any expectation of receiving the reward. The conclusion is supported by the proofs,, and we are not inclined to interfere with the disposition of the case made by the justice.
The judgment is affirmed, with costs to the respondent.
All concurred.
Judgment affirmed, with costs.